DETAILED ACTION
This communication is response to the amendment filed 07/01/2022. Claims 86, 88, 89, 91, 93, 94, 98, 99, and 102 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 88, 89, 91, 93, 94, 98, 99, and 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 102 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. 2019/0372734 to CHOI et al. (hereafter Choi).

Regarding claim 102, Choi discloses a method of wireless communications by a user equipment (UE), comprising: 
providing a capability of the UE (see Choi, ¶ 0009: transmitting, to the BS, UE capability information including information about the number of SRS resources available for simultaneous transmission, supported by the UE, and the number of SRS resources available for simultaneous transmission, configured for the UE may be determined based on the UE capability information; ¶ 0134: UE may transmit UE capability information (e.g., UE beamforming capability information) to the eNB. The UE capability information may include information about the numbers of SRS ports and SRS resources available for simultaneous transmission at the UE, the number of TXRUs at the UE, the number of panels at the UE, and so on; ¶ 0136: a UE beamforming capability index may be included in UE beamforming capability information. The UE beamforming capability index may indicate the maximum number of Tx antenna ports at the UE (e.g., the maximum number of Tx antenna ports for SRS transmission at the UE) and an SRS resource multiplexing scheme; ¶ 0162: the UE may report its UE capability information as UE capability information index 1 to the eNB); 
receiving radio resource control signaling an antenna configuration for sounding reference signal (SRS), the antenna configuration being based on the capability of the UE (see Choi, ¶ 0010: The UE capability information may include information about a maximum number of transmission antenna ports for the SRS transmission, and the SRS resource multiplexing scheme corresponding to the maximum number of transmission antenna ports; ¶ 0112: the TC value may be 2 or 4, which may be signaled cell-specifically or UE-specifically to the UE by higher-layer signaling (e.g., RRC signaling), a MAC-CE, or DCI from the eNB…… each of various SRSs configured according to the number M of SRS resources that may be allocated in the frequency domain within an SRS BW of a UE, determined according to the UE beamforming capability (e.g., the number of TXRUs, the number of panels, an antenna array configuration, and so on at the UE) and the number of ports mapped to each SRS resource may be represented simply by a TC and a TC offset; ¶ 0134: The UE capability information may include information about the numbers of SRS ports and SRS resources available for simultaneous transmission at the UE, the number of TXRUs at the UE, the number of panels at the UE, and so on. The eNB may perform an SRS resource configuration for the UE according to the UE capability information and transmit SRS resource configuration information to the UE; ¶ 0136: a UE beamforming capability index may be included in UE beamforming capability information. The UE beamforming capability index may indicate the maximum number of Tx antenna ports at the UE (e.g., the maximum number of Tx antenna ports for SRS transmission at the UE) and an SRS resource multiplexing scheme. For example, if the UE beamforming capability index is ‘2′’, it may indicate that the maximum number of Tx antenna ports is 2 and both of SRS resource multiplexing schemes 1 and 2 are supported); and 
transmit the SRS based on the antenna configuration (see Choi, ¶ 0008: performing an SRS transmission based on the SRS configuration information. the SRS configuration information may further include at least one of information about the number of symbols for SRS transmission in one slot, information about the positions of the symbols for SRS information in the one slot, information about the number of SRS symbols mapped to the same beam; ¶ 0162; the UE configures and transmits an SRS with M2=1 and Q2=2, and transmits changed SRS configuration information, M2=1 and Q2=2 in an SRS transmission message on a PUSCH or PUCCH to the eNB; ¶ 0176: For N=8 and P=4, the UE transmits an SRS in four symbols of SRS 3 areas (areas indicated by reference numeral ‘3’ in FIG. 22) by an initial best UE Tx beam/TRP Rx beam pair, for increasing channel estimation performance, and in four symbols of SRS 2 areas (areas indicated by reference numeral ‘2’ in FIG. 22) by the next initial best UE Tx beam/TRP Rx beam pair, for increasing channel estimation performance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 86, 88, 89, 91, 93, 94, 98, and 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2019/0029052 YANG et al. (hereafter Yang) in view of US Pub. 2021/0250149 to Muruganathan et al. (hereafter Muruganathan).

Regarding claim 86, Yang discloses a method of wireless communications by a user equipment (UE), comprising: 
receiving downlink control information (DCI), the DCI comprising a field indicating resources for a sounding reference signal (SRS), the field comprising a first value not triggering the SRS (see Yang, ¶ 0150; ¶ 0151; ¶ 0153; ¶ 0154); and
 sending the SRS based on the DCI (see Yang, ¶ 0150: if N=2, SRS transmission may be dropped when the values of N bits are 00 and SRS transmission may be performed at timings 1/2/3 when the values of N bits are 01/10/11, respectively; ¶ 0151: a resource candidate and a timing candidate to be used for SRS transmission may be indicated through UE-specific signaling (e.g., DCI)).
Yang discloses triggering or not triggering the SRS but does not explicitly disclose the field comprising a second value triggering the SRS of a first configuration for the DCI having a first format or triggering the SRS of a second configuration for the DCI having a second format.
However, Muruganathan discloses receiving downlink control information (DCI), the DCI comprising a field indicating resources for a sounding reference signal (SRS), the field comprising a first value not triggering the SRS (see Muruganathan, ¶ 0021: As shown in Table 1, given the value of the SRS request field in DCI formats 4, 4A, 4B, and 7-0B, aperiodic SRS transmission corresponding to one of the SRS parameter sets will be triggered or no aperiodic SRS transmission will be triggered), and a second value triggering the SRS of a first configuration for the DCI having a first format or triggering the SRS of a second configuration for the DCI having a second format (see Muruganathan, ¶ 0047: the wireless device to receive the first SRS configuration for the first type of aperiodic SRS transmission and the second SRS configuration for the second type of aperiodic SRS transmission, receive the downlink control information comprising the parameter for triggering the aperiodic SRS transmission, determine whether to use the first SRS configuration or the second SRS configuration, and transmit the aperiodic SRS transmission in accordance with the determined SRS configuration; ¶ 0109: he higher layer parameter included in the legacy SRS configuration can be set to indicate legacy SRS transmission when triggered using DCI format 0, while the higher layer parameter included in the Release 16 SRS configuration can be set to indicate that Release 16 SRS is not to be triggered by DCI format 0. In this example, when aperiodic SRS is triggered using DCI format 0, the UE interprets this as legacy SRS being triggered. In a counter-example, the higher layer parameter included in the legacy SRS configuration can be set to indicate that legacy SRS is not to be triggered by DCI format 0, while the higher layer parameter included in the Release 16 SRS configuration can be set to indicate that Release 16 SRS is triggered by DCI format 0; ¶ 0204: wherein whether the first SRS configuration or the second SRS configuration is triggered is determined using one or more higher layer parameters that indicates that one or more DCI formats can trigger one of the first SRS configuration or the second SRS configuration; ¶ 0205: wherein whether the first SRS configuration or the second SRS configuration is triggered is determined using a value indicated in a DCI field for triggering SRS and the SRS configuration corresponding to the value indicated; ¶ 0115; ¶ 0120; ¶ 0125; ¶ 0199); and
Sending the SRS based on the DCI (see Muruganathan, ¶ 0115: When an SRS configuration is triggered, either the legacy or Release 16 SRS is transmitted depending on the value indicated in the bit field in DCI for SRS triggering).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Muruganathan and incorporate it into the system of Yang in order to aperiodically trigger SRS without increasing the DCI overhead (see Muruganathan, ¶ 0036).

Regarding claim 88, Yang in view of Muruganathan discloses the method of claim 86, the SRS being aperiodic (see Yang, ¶ 0150: a method of simultaneously triggering aperiodic SRS transmissions of a plurality of UEs through specific UE-common signaling may be considered; Alternatively, in a state in which N different bits (N>1) in DCI are set to be used to indicate whether aperiodic SRS transmission of an individual UE is performed/aperiodic SRS transmission timing, whether aperiodic SRS transmission of a UE is performed/aperiodic SRS transmission timing set to corresponding N bits may be indicated according to N bit values).
Also, Muruganathan discloses the SRS being aperiodic (see Muruganathan, ¶ 0037: providing aperiodic Sounding Reference Signal (SRS) triggering in a wireless system).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Muruganathan and incorporate it into the system of Yang in order to aperiodically trigger SRS without increasing the DCI overhead (see Muruganathan, ¶ 0036).

Regarding claim 89, Yang in view of Muruganathan discloses the method of claim 88, the resources having a granularity of a slot (see Yang, ¶ 0079: A resource block (RB) 503 is a resource allocation unit corresponding to 12 subcarriers in the frequency domain and one slot in the time domain).
Muruganathan also discloses the resources having a granularity of a slot (see Muruganathan, ¶ 0003: the resource allocation in LTE is typically described in terms of resource blocks, where a resource block corresponds to one slot (0.5 millisecond (ms)) in the time domain and 12 contiguous subcarriers in the frequency domain; ¶ 0033: Baseline: the minimum SRS resource allocation granularity for a cell is one slot, when more than one symbol in a normal subframe is allocated for SRS for the cell).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Muruganathan and incorporate it into the system of Yang in order to aperiodically trigger SRS without increasing the DCI overhead (see Muruganathan, ¶ 0036).

Regarding claim 91, it is rejected for the same reasons as set forth in claim 86. Applicant is merely claiming the transmitting side of the invention.

Regarding claim 93, it is rejected for the same reasons as set forth in claim 88.

Regarding claim 94, it is rejected for the same reasons as set forth in claim 89.

Regarding claim 98, it is rejected for the same reasons as set forth in claim 86. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 86.

Regarding claim 99, it is rejected for the same reasons as set forth in claim 91. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 91.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2015/0085787 to Ouchi discloses detecting a field (SRS request) indicating whether or not a transmission request of a sounding reference signal (SRS) is made in a first downlink control information (DCI) format and/or a second downlink control information (DCI) format; generating a base sequence of the SRS by using the first parameter or the second parameter; generating a base sequence of the SRS by using a configured parameter if either one of the information regarding the first parameter and the information regarding the second parameter is set; and generating a base sequence of the SRS by using the first parameter in a case where the field included in the first DCI format indicates a transmission request, and generating a base sequence of the SRS by using the second parameter in a case where the field included in the second DCI format indicates a transmission request of the SRS.
US Patent 9,723,603 to Takeda et al. discloses generate control information by using a predetermined DCI format out of a plurality of DCI formats including a first DCI format having an uplink scheduling grant and a second DCI format having downlink scheduling assignment; and a transmitter configured to report the control information to a user terminal via a downlink control channel, wherein the processor is further configured to control triggering of an aperiodic reference signal for uplink channel quality measurement by using at least one of DCI format 0 and DCI format 4 included in the first DCI format and DCI format 1a included in the second DCI format, and wherein, when information about triggering of the aperiodic reference signal for uplink channel quality measurement is additionally included in the DCI format 0, the processor configures the DCI format 1a to include an extension field to add the information about triggering, the DCI format 0 and the DCI format 1a are configured to be equal in size to each other, and a transmission parameter of an aperiodic reference signal triggered by a trigger field included in the DCI format 0, a transmission parameter of an aperiodic reference signal triggered by a trigger field included in the DCI format 1a, and a transmission parameter of an aperiodic reference signal triggered by a trigger field included in the DCI format 4 are configured individually.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464